DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the rejection is now based on prior art which teaches a full-scale fuel cell aircraft with high power density and under the statute of 103 and the obviousness of the claimed ranges as opposed anticipation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lightweight”, “fault tolerant” and “reduced part count” in claim 1 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, no ranges for weight or degree of fault tolerance is described in the instant specification in a manner which could give these limitations definable boundaries. Is a 200lb fuel cell assembly considered light weight?  Is a fuel cell which is capable of withstanding light vibrations or the forces generated by acceleration of a vehicle considered a fault tolerant fuel cell?  Does reducing the number of parts by using larger cells but less cells overall qualify as reduced the part count?  Questions such as these illustrate the lack of definiteness of the claimed terminology without concrete guidance in the specification.  
In the interest of compact prosecution - The term “high power density” is considered to have reasonable boundaries as described in the specification and claim 1: “a ratio of electric power produced by the fuel cell module to fuel cell module weight of at least one kilowatt per kilogram”.  Additionally, the term “full scale” is considered to have reasonable boundaries as described in the instant specification paragraph [0003] as originally filed “a full-scale aircraft capable of safely and reliably carrying human passengers and operating within US and foreign airspace are significantly different that those of previous reduced scale models”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (US Pub 2004/0069897 of record) in view of Beckmann et al. (US Pub 2004/0038102 newly cited).
In regard to claim 1, Corcoran teaches a lightweight, high power density, fault-tolerant, fuel cell module for a full-scale, clean fuel aircraft, wherein fuel cells such as those producing over 1kW per kg are electrically and mechanically connected via a circuit to various fuel tanks and pumps (hydrogen cylinder and recirculator, super charger such as 3 stage intercooled compressor for oxygen supply, figure 3) and heat management systems (main heat injection, turbine exhaust coolant compressor, water tank for storing coolant etc.) are provided (see figure 3, paragraphs [0019], [0057-0071] - capable carrying passengers and flying therefore the fuel cell must be lightweight and fault tolerant to tolerate vibrations during motion) but does not describe the particulars of the PEFC (i.e. polymer electrolyte fuel cell stack).   
However, Beckmann teaches a similar fuel cell module with improved output per volume (paragraph [0015]) for aircraft (paragraph [0035]) comprising: a plurality of hydrogen fuel cells (Fig. 1-5, abstract, Fuel cell stack includes a plurality of flow field plates, i.e. separator plates 3 and a plurality of MEA layers 4) in fluid communication with one or more oxygen delivery mechanisms comprising local air or oxygen supply or combinations thereof (Para. [0010]), each hydrogen fuel cell of the plurality of hydrogen fuel cells comprising: 
a hydrogen flowfield plate (active channel region of anode 15, Para. [0045], anode flow field plate 2), disposed in each hydrogen fuel cell, and comprising a first channel array configured to divert gaseous hydrogen (GH2) inside each hydrogen fuel cell through an anode backing layer connected thereto (Fig. 5, Pressurized hydrogen gas (H2) enters fuel cell via hydrogen port 10, proceeds through inlet hydrogen manifold (FIG. 5) and through shared flow fields) and comprising an anode gas diffusion layer (AGDL, part of PEM) connected to an anode side catalyst layer that is further connected to an anode side of a proton exchange membrane (PEM) (Para. [0027], each electrode includes a gas diffusion layer and catalyst layer applied to the membrane), 
the anode side catalyst layer configured to contact the GH2 and divide the GH2 into protons and electrons (a natural function of the fuel cell); an oxygen flow field plate (Fig. 3, cathode facing separator plates 2), disposed in each hydrogen fuel cell, and comprising a second channel array configured to divert compressed air inside each hydrogen fuel cell through a cathode backing layer connected thereto and comprising a cathode gas diffusion layer (CGDL) connected to a cathode side catalyst layer that is further connected to a cathode side of the PEM  (Para. [0027], each electrode includes a gas diffusion layer and catalyst layer applied to the membrane),
wherein the PEM comprises a polymer (paragraph [0017]) and is configured to allow protons to permeate from the anode side to the cathode side but restricts the electrons (definition of a PEM], 
an electrical circuit configured to collect electrons from the anode side catalyst layer (plates 9 for current pickup - paragraph [0042]) and supply voltage and current to aircraft components (paragraph [0035]), wherein electrons returning from the electrical circuit combine with oxygen in the compressed air to form oxygen ions, then the protons combine with oxygen ions to form H20 molecules (fluid management of oxidant, reactant and reactant products - paragraph [0010]); 
an outflow end of the oxygen flowfield plate (Fig. 5, Para. [0021], Outlet water/vapor manifold) configured to use the second channel array to remove the H20 molecules and the compressed air from each hydrogen fuel cell (Para. [0010]); and 
an outflow end of the hydrogen flow field plate configured to use the first channel array to remove exhaust gas from each hydrogen fuel cell (figures) that is configured to collect waste products from the shared flow field of each anode flow field plate, thereby disposing subcomponents inside each of the plurality of hydrogen fuel cells with flow vectors enabling the plurality of hydrogen fuel cells to be assembled into one or more fuel cell stacks aligned within the fuel cell module forming a modularly combinable fault-tolerant unit of reduced part count (shared inlet and outlet ports 10 for multiple cells, see figures 4 and 5, paragraphs [0045-0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of PEFC with shared inlet and outlet ports such as those described by Beckmann et al. for the fuel cells of Corcoran as such are light weight, modular and capable of being stacked together for various power outputs with reduced volume and weight.
With regards to claim 2, Corcoran teaches wherein the fuel cell module further comprises a module housing (fuselage 610, figure 8), a fuel delivery assembly (hydrogen cylinders 540, figure 3), a recirculation pump (hydrogen recirculator, figure 3), a coolant pump (stack coolant flow, main heat injection, figure 3), fuel cell controls (avionics etc. - paragraph [0079]), sensors (necessarily present in avionics), coolant conduits, connections, a hydrogen inlet, a coolant inlet, an air inlet, a hydrogen outlet, an air outlet, a coolant outlet, and coolant conduits connected to and in fluid communication with the fuel cell module and transporting coolant are all generically shown as lines into and out of the PEFC in figure 3.  An end plate 4 is shown by Beckmann in figures 1 and 2 and described in paragraph [0049].
With regards to claim 4, Beckmann shows the oxygen flow field plate is disposed within each hydrogen fuel cell of the plurality of hydrogen fuel cells opposite the hydrogen flow field plate with the PEM intervening between the oxygen flow field plate and the hydrogen flow field plate (channels in separator plates 2 facing MEAS figures 1 and 2).
With regards to claim 7, Beckmann teaches wherein the electrical circuit comprises an electrical collector disposed within each hydrogen fuel cell (plates 9 - paragraph [0042]).  Further, Corcoran teaches the electrical circuit powering aircraft components comprising a power distribution monitoring and control subsystem comprising a plurality of motor controllers configured to control a plurality of motor 520 and propeller assemblies in the clean fuel aircraft (figure 3, paragraphs [0059-0060], propulsion subsystem 530 and avionics control described in paragraph [0080]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran and Beckmann, as applied to claim 1, and in further view of U.S. 2016/0006049 to Kwon et al. (hereinafter “Kwon”).
With regards to claim 3, Cocoran teaches a 3-stage intercooled compressor 530 (figure 3, i.e. a super charger) and Beckmann teaches an air inlet (paragraph [0010]) and an inflow end of the oxygen flowfield plate of each hydrogen fuel cell of the plurality of hydrogen fuel cells (Fig. 5).
Corcoran and Beckmann fails to teach, wherein the one or more oxygen delivery mechanisms comprising turbochargers or superchargers are in fluid communication with an intake and are configured to gather and compress ambient air into compressed air that is supplied to an air inlet and the fuel cell module are in fluid communication with one or more air filters and airflow meters to meter and control the compressed air at each air inlet to match inlet oxygen requirements of the fuel cell module based on a level of power being generated, atmospheric pressure and temperature.
However, Kwon is in the field of systems and methods for controlling an air blower for a fuel cell vehicle (Abstract) and teaches wherein the one or more oxygen delivery mechanisms comprises a blower, which is also taught in Corcoran. However, Kwon teaches emitting air at a supercharger ratio. Therefore, the use of a supercharger or turbocharger would have been an obvious mechanism to supply air (or oxygen) to the fuel cell based on air demand (Para. [0033], In a fuel cell system, as shown in FIG. 2, when determining an operation amount of an air blower … a demanded air flow rate calculating unit 100 may be configured to calculate a demanded air flow rate based on an output current of a fuel cell, a demanded current for driving a fuel cell vehicle, an air supercharging ratio (target SR) based on actual current consumption; As such, the blower of Kwon can be expected to be a supercharger.). Kwon also teaches wherein the oxygen delivery mechanism is in fluid communication with an intake and is configured to gather and compress ambient air into compressed air that is supplied to an air inlet (Para. [0006], the air blower 14 includes a filter 16 configured to eliminate impurities present in incoming air (e.g., suctioned air) and an air compressor configured to compress air) and the fuel cell module are in fluid communication with one or more air filters (Para. [0006]) and airflow meters (Para. [0033], and an incoming-air flow rate measuring unit 200 configured to measure an air flow rate of incoming air…) to meter and control the compressed air at each air inlet to match inlet oxygen requirements of the fuel cell module (Para. [0036], controlling an air blower for a fuel cell vehicle according to one exemplary embodiment of the present invention may include: determining an operation amount of the air blower, which satisfies demands for the amount of air under present operating conditions (S100) … changing a maximum operating range according to the detected state…) based on a level of power being generated (Para. [0058], The reference maximum output limit value of the fuel cell stack may be a maximum current limit value of the fuel cell stack according to temperature and voltage of the fuel cell stack, and the maximum output limit value at the preset air flow rate may be a maximum current limit value of the fuel cell stack according to an air flow rate of incoming air.), atmospheric pressure (Para. [0059], when the vehicle is being driven on a substantially high incline where atmospheric pressure is substantially low, since it may be difficult to maintain a sufficient air flow rate due to an increased back pressure, the reference maximum output limit value may be maintained but the maximum output limit value at the present air flow rate of incoming air may be decreased to lower than the reference maximum output limit value.) and temperature (Para. [0059]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Corcoran and Beckmann with the teaching of Kwon for the purpose of wherein the one or more oxygen delivery mechanisms comprising turbochargers or superchargers are in fluid communication with an intake and are configured to gather and compress ambient air into compressed air that is supplied to an air inlet and the fuel cell module are in fluid communication with one or more air filters and airflow meters to meter and control the compressed air at each air inlet to match inlet oxygen requirements of the fuel cell module based on a level of power being generated, atmospheric pressure and temperature because an increased amount of airflow is required for the fuel cell depending on the power requirements, pressure, and temperature (Para. [0041]).
The motivation would have been to have a fuel cell that requires an increased amount of airflow for the fuel cell depending on the power requirements, pressure and temperature (Para. [0041], the air flow rate estimator may be configured to compare the air flow rate map data based on atmospheric pressure and temperature with a present air pressure and a present air temperature to correct the air flow rate with respect to the operation amount of the air blower…).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran and Beckmann, as applied to claim 1, and in further view of U.S. 5,605,770 to Andreoli et al. (hereinafter “Andreoli”).
With regards to claim 5, Corcoran teaches hydrogen fuel (hydrogen tanks 540 - paragraph [0080], a person of ordinary skill in the art would appreciate that the hydrogen would be liquid or gaseous depending on the pressure and temperature of the storage conditions) but fails to teach wherein the one or more heat exchangers are in fluid communication with a fuel tank configured to store and transport liquid hydrogen (LH2) as a fuel, and the one or more heat exchangers are further configured to extract gaseous hydrogen (GH2) from LH2 using thermal energy transfer or to increase a temperature of already extracted gaseous hydrogen (GH2).
However, Andreoli is in the field of supply systems for fuel cells and teaches wherein the one or more heat exchangers are in fluid communication with a fuel tank configured to store and transport liquid hydrogen (LH2) as a fuel (Fig. 1, Col. 3, Lns. 29-35, The hydrogen-supply subsystem includes a hydrogen delivery line 9 for delivering hydrogen from a pressurized tank of liquid hydrogen to the inlet of a gas/liquid heat exchanger 10 which the hydrogen leaves as a gas.) and the one or more heat exchangers are further configured to extract gaseous hydrogen (GH2) from LH2 using thermal energy transfer (Fig. 1, Col. 5, Lns. 50-56, From the exchanger 46, the secondary cooling fluid passes to the water/hydrogen plate exchanger 10 (where the hydrogen is heated) … From the exchanger 10, the secondary fluid returns to the radiator 50, closing the circuit.) or to increase a temperature of already extracted gaseous hydrogen (GH2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Corcoran with the teaching in Andreoli for the purpose of wherein the one or more heat exchangers are in fluid communication with a fuel tank configured to store and transport liquid hydrogen (LH2) as a fuel, and the one or more heat exchangers are further configured to extract gaseous hydrogen (GH2) from LH2 using thermal energy transfer or to increase a temperature of already extracted gaseous hydrogen (GH2) for the purpose of raising the temperature of the hydrogen gas to the operating temperature (Col. 1, Lns. 48-52) and to give the cell greater efficiency, reduce venting operations to theoretically zero, in practice to a minimum (Col. 3, Lns. 1-2).
The motivation would have been to turn the liquid hydrogen into gaseous hydrogen (Col. 3, Lns. 29-35) to bring the gas up to the operating temperature (Col. 1, Lns. 48-52) which gives the cell greater efficiency (Col. 3, Lns. 1-2).
With regards to claim 6, Corcoran teaches wherein the one or more heat exchangers (main heat injection, turbine exhaust coolant compressor etc. 530, figure 3) transfer heat or thermal energy across heat exchanger walls and heat exchanger surfaces to the fuel supplied by fuel lines in fluid communication with the one or more heat exchangers and the fuel tank (Fig. 3), while not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the reactants and the working fluid of the heat exchanger to prevent reactant contamination.  In any events, limitations related to materials worked upon (such as reactants i.e. hydrogen and oxygen, and coolants) do not per se distinguish from the prior art (see MPEP 2115).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,370,088 and U.S. Patent No. 9,764,822 in view of the prior art cited above.   While the instant claims require more particulars of the fuel cell than the patented claims, the fuel cell structure of the instant claims is obvious in view of Corcoran and Beckmann et al. as applied above which allows for a modular fuel cell system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723